



COURT OF APPEAL FOR ONTARIO

CITATION:
Asghar v. Toronto (City), 2022 ONCA 98

DATE: 20220203

DOCKET: C68901, C68902 & C68903

Pepall, Brown and Thorburn JJ.A.

DOCKET: C68901

BETWEEN

Sajjad Asghar

Plaintiff (Appellant)

and

The City of Toronto, The Mayor
John Tory, The Toronto Police Service Board (Members Chair) Jim Hart, Marie
Moliner (Vice-Chair), Mayor John Tory, Lisa Kostakis, Michael Ford Councilor,
Councilor Frances Nunziata, Ainsworth M. Morgan, The Toronto Police Chief
(Interim) James Ramer and The Toronto Police Deputy Chief Peter Yuen

Defendants (Respondents)

DOCKET: C68902

AND BETWEEN

Sajjad Asghar

Plaintiff (Appellant)

and

The Toronto Police Service Board
(Members Chair) Jim Hart, Marie Moliner (Vice-Chair), Mayor John Tory, Michael
Ford Councilor, Councilor Frances Nunziata, Ainsworth M. Morgan, Lisa Kostakis,
The Toronto Police Chief (Ex-Incumbent) Mark Saunders and The Toronto Police
Special Constable Joseph Pihura # 90483

Defendants (Respondents)

DOCKET: C68903

AND BETWEEN

Sajjad Asghar

Plaintiff (Appellant)

and

The City of Toronto, The Mayor
John Tory, The Toronto Police Service Board (Members Chair) Jim Hart, Marie
Moliner (Vice-Chair), Mayor John Tory, Lisa Kostakis, Michael Ford Councilor,
Councilor Frances Nunziata, Ainsworth M. Morgan, The Toronto Police Chief
(Interim) James Ramer, The Toronto Police Deputy Chief (Ex-Incumbent) Mark
Saunders, The Toronto Police Deputy Chief Peter Yuen

Defendants (Respondents)

Sajjad Asghar, acting in person

Jonathan Thoburn, for the respondents

Heard: January 31, 2022 by
video conference

On appeal from the order of Justice Jane
Ferguson of the Superior Court of Justice, dated November 19, 2020.

REASONS FOR DECISION

[1]

The appellant, Sajjad Asghar, appeals from the November 19, 2020
dismissal of his actions numbered CV-20-645467, CV-20-647046 and CV-20-648878
pursuant to Rule 2.1.01 of the Rules of Civil Procedure.

[2]

Under that Rule, the court may stay or dismiss a proceeding if the
proceeding appears on its face to be frivolous or vexatious or otherwise an
abuse of the process of the court.

[3]

The motion judge followed the correct procedures, received and reviewed
the parties submissions, and determined that each of the actions was
frivolous, vexatious and an abuse of the process of the court. Each was
incapable of success. She accordingly dismissed the three actions.

[4]

We agree with her findings and her conclusion. These were the clearest
of cases and the motion judges decision was fully justified.

[5]

The motion judge also granted ancillary relief relating to fee waivers.
Prior to doing so, she advised the parties in three identical endorsements
dated November 5, 2020 that she was considering revoking the fee waivers and
requiring the appellant to obtain permission of a judge prior to obtaining any
further fee waivers in this or in any related proceedings, and requested the
appellant to make written submissions in response. In her dismissal of the
three actions, she incorporated those terms relating to fee waivers.

[6]

Such a determination was not unlawful as alleged by the appellant.
Rather, it was a legitimate and necessary exercise of the motion judges
jurisdiction.





[7]

We dismiss all three appeals. The appellant is to pay the respondents
costs fixed in the amount of $2,500 inclusive of disbursements and applicable
tax.

S.E.
Pepall J.A.

David
Brown J.A.

J.A.
Thorburn J.A.


